                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:19-cv-557-FDW
                              (3:06-cv-96-FDW-DSC-1)

WILLIAM ROOSEVELT CLOUD,                      )
                                              )
                      Petitioner,             )
                                              )             ORDER
       v.                                     )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                  Respondent.                 )
___________________________________           )

       THIS MATTER comes before the Court on pro se Petitioner’s Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, (Doc. No. 1).

       I.      BACKGROUND

       Petitioner was charged in a mortgage fraud conspiracy with: Count (1), conspiracy to

commit offenses against the United States, including making a false statement and application in

relation to a loan, mail fraud, wire fraud, and bank fraud (18 U.S.C. § 371); Counts (2)-(4), mail

fraud (18 U.S.C. §§ 1341 and 2); Counts (5)-(12), (15)-(18), (25), bank fraud (18 U.S.C. §§ 1344

and 2); Count (27), money laundering conspiracy (18 U.S.C. § 1956(h)); Counts (28)-(33), money

laundering conspiracy (18 U.S.C. §§ 1956(a)(2) and 2); Count (34), money laundering (18 U.S.C.

§§ 1957(a) and 2). (3:06-cr-96, Doc. No. 122). A jury found Petitioner not guilty of Count (34)

and guilty of all the other Counts. (Id., Doc. No. 141). The Court sentenced him to a total of 324

months’ imprisonment, consisting of 60 months for Count (1), 240 months for Counts (2)-(4), 324

months for Counts (5)-(12), (15)-(18) and (25), and 240 months for Counts (27)-(33), concurrent,

followed by three years of supervised release. (Id., Doc. No. 240).


                                                  1



            Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 1 of 7
       The Fourth Circuit Court of Appeals reversed the money laundering convictions in Counts

(28)-(33) and vacated the attorney’s fee reimbursement order, affirmed in all other respects, and

remanded for resentencing. United States v. Cloud, 680 F.3d 396 (4th Cir. 2012), cert. denied 568

U.S. 862 (2012).

       On January 7, 2014, Petitioner filed a § 2255 Motion to Vacate which the Court dismissed

without prejudice because Petitioner had not yet been resentenced and his judgment was not yet

final, case number 3:14-cv-6.

       On remand, the Court entered an Amended Judgment on September 23, 2015 sentencing

Petitioner to a total of 324 months’ imprisonment consisting of 60 months for Count (1), 240

months for Counts (2)-(4), 324 months for Counts (5)-(12), (15)-(18) and (25), and 240 months

for Count (27), concurrent, followed by three years of supervised release. (3:06-cr-96, Doc. No.

281). Petitioner did not appeal.

       On January 3, 2017, Petitioner filed a 542-page document in the Eastern District of North

Carolina that purported to be a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

However, because the filing challenged the legality of the conviction and sentence, rather than its

execution, the Eastern District provided Petitioner an opportunity to convert his § 2241 petition

into a § 2255 Motion to Vacate. Upon receiving notice from Petitioner agreeing to the

recharacterization, the Eastern District transferred the case to this Court where it was opened as a

new civil case, 3:18-cv-88. This Court entered an Order notifying Petitioner that his § 2255 Motion

to Vacate failed to comply with Rule 2(c) of the Rules Governing Section 2255 Proceedings in the

United States District Courts, provided him a blank § 2255 form, and instructed Petitioner to

complete and sign the form, and return it within 21 days, and cautioned him that the failure to

comply would result in dismissal without further notice. On June 25, 2018, Petitioner filed a

                                                 2



          Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 2 of 7
document rescinding his permission to convert the § 2241 petition into a § 2255 Motion to Vacate

and arguing that § 2255 is inadequate or ineffective to test the legality of his detention. The Court

dismissed the converted § 2255 Motion to Vacate because Petitioner failed to comply with the

Court’s Order and found that it lacked jurisdiction to consider the merits of his § 2241 petition.

The Court thus instructed the Clerk to amend the docket to reflect the reinstatement of the § 2241

petition and dismissed it for lack of jurisdiction. Cloud v. United States, 2018 WL 3447186

(W.D.N.C. July 17, 2018). Petitioner did not appeal.

       Petitioner next filed a Rule 60(b) Motion dated November 14, 2018, in which he again

sought to challenge his criminal judgment, case number 3:18-cv-628. The Court entered a Notice

and Order on November 29, 2018, notifying Petitioner that it intended to recharacterize the Rule

60(b) Motion as a § 2255 Motion to Vacate and providing him 21 days to inform the Court in

writing whether he agreed to the recharacterization. Petitioner filed a “Conditional Permission…”

more than four months later on April 15, 2019 purporting to grant the Court permission to

recharacterize the Rule 60(b) Motion as a § 2255 Motion to Vacate so long as it was construed to

be timely under § 2255. The Court found the Conditional Permission to be untimely filed and of

no legal effect and dismissed the § 2255 Motion to Vacate with prejudice as time-barred. Cloud v.

United States, 2019 WL 2368620 (W.D.N.C. June 4, 2019). Petitioner did not appeal.

       Petitioner filed the instant § 2255 Motion to Vacate on October 15, 2019, in which he again

challenges his conviction and sentence. He argues, inter alia, that the Indictment is invalid, the

prosecutor withheld exculpatory evidence, the Court lacked jurisdiction over his case, and

counsel’s assistance was ineffective. Although the pleading is on a § 2255 form, Petitioner argues

that “28 USC 2255 is inadequate…” and that he is innocent. (Doc. No. 1-1 at 35-36). Petitioner

also appears to claim that he is being subjected to judicial bias due to the handling of his prior

                                                 3



          Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 3 of 7
post-conviction actions. Petitioner contends that the instant Motion to Vacate is timely because

“[a]greement is the statute of limitation (one year filing) begins the date this 28 USC 2255 is

accepted by the Clerk of Court.” (Doc. No. 1 at 25). He seeks immediate release, vacatur of the

judgment, expungement of his records, and $3,500 in damages per day for 300 days. (Doc. No. 1

at 25); (Doc. No. 1-1 at 43).

       II.      LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 2255, a prisoner in federal custody may move the court which

imposed his sentence to vacate, set aside, or correct the sentence if it was imposed in violation of

federal constitutional or statutory law, was imposed without proper jurisdiction, is in excess of the

maximum authorized by law, or is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

However, “[a] second or successive motion must be certified...by a panel of the appropriate court

of appeals to contain” either:

              (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have found the movant guilty of the
       offense; or

              (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h).

       “The court of appeals may authorize the filing of a second or successive application only

if it determines that the application makes a prima facie showing that the application satisfies the

requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C). In the absence of pre-filing

authorization, a district court lacks jurisdiction to consider an application containing abusive or

repetitive claims. United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), abrogated in part

on other grounds by United States v. McRae, 793 F.3d 392 (4th Cir. 2015).

                                                 4



             Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 4 of 7
        III.    DISCUSSION

        As a preliminary matter, it appears that Petitioner may be arguing that the Court should

recuse itself from this action due to its rulings in Petitioner’s prior unsuccessful post-conviction

actions. A litigant may seek recusal of a judge if the litigant files “a timely and sufficient affidavit

that the judge before whom the matter is pending has a personal bias or prejudice either against

him or in favor of any adverse party.” 28 U.S.C. § 144. Further, a justice, judge, or magistrate

judge must disqualify himself in any proceeding in which his impartiality might be reasonably

questioned. 28 U.S.C. § 455. Petitioner has failed to state any legitimate basis for the Court’s

recusal or disqualification and, accordingly, such request will be denied.

        The instant Motion to Vacate is an unauthorized second or successive § 2255 petition over

which the Court lacks jurisdiction. Petitioner has already filed a § 2255 petition which the Court

dismissed with prejudice as time-barred, case number 3:18-cv-628. See Rudisill v. United States,

2010 WL 4510913 (W.D.N.C. Nov. 2, 2010) (dismissal with prejudice as time-barred is an

adjudication on the merits). Petitioner has now filed another § 2255 petition and he does not allege

that he has received permission from the Fourth Circuit a second or successive petition under §

2255(h).

        Petitioner’s attempt to recast the instant Motion to Vacate as a habeas petition under § 2241

is unavailing. It is well established that defendants convicted in federal court are obliged to seek

habeas relief from their convictions and sentences through § 2255. See In re Vial, 115 F.3d 1192,

1194 (4th Cir. 1997) (en banc). It is only when § 2255 proves inadequate or ineffective to test the

legality of detention that a federal prisoner may pursue habeas relief under § 2241 pursuant to the

so-called savings clause. 28 U.S.C. § 2255(e); In re Jones, 226 F.3d 328, 333 (4th Cir. 2000).

Importantly, “the remedy afforded by § 2255 is not rendered inadequate or ineffective merely

                                                   5



           Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 5 of 7
because ... an individual is procedurally barred from filing a § 2255 motion.” In re Vial, 115 F.3d

at 1194 n.5; Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010). The petitioner bears the burden of

presenting evidence that affirmatively shows that the § 2255 remedy is inadequate or ineffective.

In re Eidson, 129 F.3d 1259 (4th Cir. 1997); Hood v. United States, 13 Fed. Appx. 72 (4th Cir.

2001).

         Petitioner has failed to demonstrate that § 2255 is inadequate or ineffective to test the

legality of his detention. He essentially argues that his prior post-conviction actions were handled

improperly and that he should be permitted to proceed under the § 2255(e) savings clause because

an another § 2255 Motion to Vacate would be procedurally barred. Petitioner’s reliance on the

savings clause is misplaced as he has failed to set forth any reason warranting its application. See

generally In re Vial, 115 F.3d 1192 at 1194. Therefore, this unauthorized, successive § 2255

Motion to Vacate will be dismissed for lack of jurisdiction. See Winestock, 340 F.3d at 205.

         Finally, to the extent that Petitioner seeks money damages for alleged violations of his civil

rights, such is not cognizable in an action pursuant to § 2241 and/or 2255. If Petitioner chooses to

pursue a damages claim, he must do so in a separately filed civil action.1

         III.    CONCLUSION

         For the reasons stated herein, the instant § 2255 Motion to Vacate is dismissed as an

unauthorized, successive § 2255 petition over which the Court lacks jurisdiction.

         IT IS, THEREFORE, ORDERED that:

         1.      Petitioner’s § 2255 Motion to Vacate is DISMISSED for lack of jurisdiction.



         1
           The Court notes that Petitioner filed a civil rights suit pursuant to Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), that was dismissed on initial review. Cloud v. United States, 2012
WL 12893400 (W.D.N.C. Dec. 28, 2012), aff’d 515 Fed. App. 242 (4th Cir. 2013). The Court makes no representations
about the potential merit or procedural viability of any future action that Petitioner may choose to pursue.
                                                         6



              Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 6 of 7
2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

        Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

        appealability. See 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322,

        338 (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that

        reasonable jurists would find the district court’s assessment of the constitutional

        claims debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

        relief is denied on procedural grounds, a petitioner must establish both that the

        dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right).

                                          Signed: April 24, 2020




                                           7



     Case 3:19-cv-00557-FDW Document 2 Filed 04/24/20 Page 7 of 7
